FILED
                           NOT FOR PUBLICATION                              NOV 23 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10079

              Plaintiff - Appellee,              D.C. No. 3:09-cr-08004-MHM-1

  v.
                                                 MEMORANDUM *
WILLIAM STEINIGER,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 11-10095

              Plaintiff - Appellee,              D.C. No. 3:09-cr-08004-MHM-2

  v.

DIANE GOULDER STEINIGER,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Mary H. Murguia, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                          Submitted November 18, 2011 **
                             San Francisco, California

Before: McKEOWN and M. SMITH, Circuit Judges, and BREWSTER, Senior
District Judge.***

      Defendants-Appellants William Steiniger and Diane Goulder Steiniger

appeal their convictions for Conspiracy to Defraud the United States and Evasion

of Assessment. As the facts and procedural history are familiar to the parties, we

do not recite them here except as necessary to explain our disposition. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.

      The district court did not violate the Steinigers’ Sixth Amendment right to

counsel by granting their requests for self-representation. A criminal defendant

who requests self-representation should “be made aware of the dangers and

disadvantages of self-representation, so that the record will establish that he knows

what he is doing and his choice is made with eyes open.” Faretta v. California,

422 U.S. 806, 835 (1975) (citation and quotation marks omitted). Here, the district

court provided detailed warnings about the dangers and disadvantages of self-

representation. The court informed the Steinigers of the duties that they would


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Rudi M. Brewster, Senior District Judge for the U.S.
District Court for Southern California, sitting by designation.

                                          2
assume without counsel, and explicitly advised them that proceeding without

counsel was risky. Moreover, the district court reasonably concluded that the

Steinigers, both of whom are well-educated, understood the dangers of self-

representation. Accordingly, the district court did not violate their Sixth

Amendment rights by granting their requests for self-representation.

      The district court did not abuse its discretion by denying the Steinigers’

requests for trial continuances. Such denials must be “fair and reasonable.”

United States v. Thompson, 587 F.3d 1165, 1174 (9th Cir. 2009). The district court

fairly and reasonably concluded that the requests for continuances were

unwarranted and appeared to be intended to delay trial. See United States v.

Studley, 783 F.2d 934, 938-39 (9th Cir. 1986) (affirming denial of criminal trial

continuance request that had not been made in good faith). Moreover, when the

Steinigers first requested self-representation, the district court clearly warned them

of the firm trial date. Accordingly, the district court’s denial of the continuance

requests should not have surprised the Steinigers.

      AFFIRMED.




                                           3